*204Opinion op tbcb Coubt by
Judge Clarke
— Granting petition for rehearing, .-withdrawing former opinion and reversing.
To conform to the decision of the United States Supreme Court in the case of the Provident Savings Life Assurance Society v. Kentucky, 239 U. S., —, 36 Sup. Ct., 34, 60 L. Ed., —, and for the reasons stated by this court in its opinion in the case of the Illinois Life Insurance Company v. Commonwealth of Kentucky, this day rendered, the petition for rehearing is granted; the opinion heretofore rendered in this case, is withdrawn, and the judgment of the lower court herein is reversed with directions -to dismiss- appellee’s petition.